          Case 1:20-cr-00412-AT Document 51 Filed 11/13/20 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 11/13/2020

               -against-
                                                                          20 Cr. 412 (AT)

BRIAN KOLFAGE,                                                                ORDER
STEPHEN BANNON,
ANDREW BADOLATO, and
TIMOTHY SHEA,

                       Defendants.
ANALISA TORRES, District Judge:

        On November 2, 2020, the Court ordered non-parties Kris Kobach and We Build the
Wall, Inc. (the “Non-Parties”) to file their reply brief to the Government’s response at ECF No.
42 on the public docket by November 2, 2020. ECF No. 43. Due to the technical limitations of
the electronic docket, Non-Parties were unable to do so, but provided the reply to the Court and
the Government by e-mail on November 2, 2020. That e-mail shall be considered a timely reply
pursuant to the Court’s order. As soon as possible, Non-Parties shall file the reply brief on the
public docket.

       SO ORDERED.

Dated: November 13, 2020
       New York, New York
